31 A.3d 383 (2011)
302 Conn. 949
STATE of Connecticut
v.
Nemiah ALLAN.
SC 18879
Supreme Court of Connecticut.
Decided November 1, 2011.
Katherine C. Essington, assigned counsel, in support of the petition.
Rita M. Shair, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 131 Conn.App. 433, 27 A.3d 19, is granted, limited to the following issue:
"Did the Appellate Court correctly refuse to adopt the buyer-seller exception to a charge of conspiracy to sell drugs?"
EVELEIGH, J., did not participate in the consideration of or decision on this petition.